Crosby, J.
The plaintiff offered evidence to show that he was a passenger upon a car of the defendant, and being unable to attract the attention of the conductor for the purpose of having the car stop so that he might alight, rang the bell, but by mistake registered a fare; that the conductor demanded of him five cents, *115and before he had an opportunity to comply with the request the conductor struck him with both hands on his head and pulled him off the car while it was in motion; and that the conductor afterwards struck him with an iron switch stick and broke a bone of his arm.
The defendant offered evidence tending to show that when the plaintiff rang the bell registering the fare the conductor explained to him what he had done, to which the plaintiff replied that he did not understand; that while the conductor was repeating to the plaintiff what he had previously stated, he (the conductor) was seized from behind by two or three fellow countrymen of the plaintiff and pulled off the car, and was then attacked by four or five more of them and he defended himself. Several witnesses who were called by the defendant testified that the conductor did not at any time strike the plaintiff or assault him.
At the close of the evidence the plaintiff presented four requests for rulings. The first three related to the question of liability and the fourth referred to damages. There was but one question of fact to be determined by the jury, namely, Did the conductor strike the plaintiff ?
It was conceded by the defendant and assumed by the trial judge that the defendant was liable if the conductor assaulted the plaintiff, and the jury were so instructed. Under these circumstances the first three requests were inappropriate and the refusal of the judge to give them discloses no error. The fourth request related to damages, but as the jury found for the defendant it became immaterial. It was, however, given in substance. The charge of the presiding judge, while brief, was clear and concise, and in our opinion fully covered the case as presented by the evidence. Bryant v. Rich, 106 Mass. 180. Jackson v. Old Colony Street Railway, 206 Mass. 477.

Exceptions overruled.